DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/16/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 17-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 17, the phrase “wherein the holder has a curved bearing surface with a curvature in a direction rearward from the cutting edge and the clamp has a complementary curved clamping surface such that in clamped state both the holder and the clamp have a surface contact with the knife blade along said complementary curved surfaces and that the clamp bends the knife blade onto the curved bearing surface, thereby tensioning the knife blade and straightening the cutting edge” fails to comply with the written description requirement. The specification (paragraph 0080) appears to provide support for such language. However, the specification does not provide how a flat blade (Line 2 of claim 17) is then bent once it is tensioned to then straighten the cutting edge. How can be blade be both flat and bent as the result of the tensioning appears to require a bent blade. Are there varying degrees to the bend so that the bend may not be noticeable until a certain degree of bend? Examiner also notes that the cutting edge must originally not be straight to some degree, to then be “straightened”. The specification does not appear to provide for a cutting edge that is not straight that must then be straightened by tension. Examiner notes as currently claimed, the language of a “flat” knife and a “straightened” cutting edge do not appear to be defined, and does not appear to require a “flat surface” such as a plane, or a surface with 180 degrees.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the phrase “wherein the holder has a curved bearing surface with a curvature in a direction rearward from the cutting edge and the clamp has a complementary curved clamping surface such that in clamped state both the holder and the clamp have a surface contact with the knife blade along said complementary curved surfaces and that the clamp bends the knife blade onto the curved bearing surface, thereby tensioning the knife blade and straightening the cutting edge” is unclear. It is unclear how the “flat blade” is capable of then being formed and bent once tensioned to then straighten the cutting edge of the knife blade. How can the knife blade be flat, and then bent? Is the cutting edge not straight to allow for a “straightening” function?

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Julian (U.S. Patent No. 4, 937, 084).
Regarding claim 17, Julian teaches a knife assembly comprising: a knife blade (30a) of which a front edge is a cutting edge, wherein the knife blade is a flat knife blade (Figures 9-10 and Col. Lines 1-5; Examiner notes the specification provides the blade to be both flat and corrugated);
a holder (34a) configured for supporting the knife blade (Figure 9) and
a clamp (38a) arranged for clamping the knife blade onto the holder (Figure 9); and
a fastening mechanism cooperating with the clamp and the holder for securing and clamping the knife blade between the clamp and the holder with the cutting edge protruding at a front side of the knife assembly (Figure 9); 
wherein the holder comprises a frontal portion (40b) which is the foremost part or portion of the knife assembly at a bottom side of the knife blade, and of which a foremost contact point is, in clamped state, in contact with the bottom side of the knife blade at a first distance (D1) from the cutting edge, 
wherein the clamp has a leading edge (42b) which, in clamped state, clamps onto a top side of the knife blade at a second distance (D2) from the cutting edge, the second distance being smaller than the first distance, 
wherein the clamp has a second clamping portion (P2) which, in clamped state, clamps onto the top side of the knife blade at a third distance (D3) from the cutting edge, the third distance being greater than the first distance; and 
wherein the holder has a curved bearing surface with a curvature in a direction rearward from the cutting edge and the clamp has a complementary curved clamping surface such that in clamped state both the holder and the clamp have a surface contact with the knife blade along said complementary curved surfaces (See annotated Figure 9 below and Figure 10), such that the clamp bends the knife blade onto the curved bearing surface, thereby tensioning the knife blade and straightening the cutting edge (Figures 9 and 10; Examiner notes the complimentary curved surfaces to allow the knife blade to “bend” and conform to the specific shape of the clamp/holder thereby allowing the knife blade to be tensioned and “straightening” the knife blade edge into its proper position as shown in Figures 9 and 10).

Regarding claim 18, Julian teaches wherein, in clamped state, the leading edge of the clamp contacts the top side of the knife blade along a first clamping line (CL1), said first clamping line being located at said second distance from the cutting edge, and the frontal portion of the holder contacts the bottom side of the knife blade along at least a frontal contact line (FCL), said frontal contact line being located at said first distance from the cutting edge (See annotated Figure 9 of claim 2 above).
Regarding claim 19, Julian teaches wherein the clamp is provided for, in clamped state, clamping the knife blade by means of the second clamping portion along a second clamping line (CL2), said second clamping line being located at said third distance from the cutting edge (See annotated Figure 9 of claim 2 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Julian (U.S. Patent No. 4,937,084) in view of King (U.S. Patent Pub. No. 2017/0087735).
Regarding claim 1, Julian teaches a knife assembly comprising a knife blade (30a) of which a front edge is a cutting edge, wherein the knife blade is corrugated with peaks and valleys (Figures 9 and 10; Col. 4, Lines 67-68); 
a holder (34a) configured for supporting the knife blade, wherein the holder comprises a bearing surface with peaks and valleys corresponding to the peaks and valleys of the knife blade (Figure 9; Col 5, Lines 1-5); 
a clamp (38a) arranged for clamping the knife blade onto the holder, wherein the clamp comprises fingers which engage the valleys of the knife blade (Figure 9; Col 5, Lines 1-5); and 
a fastening mechanism cooperating with the clamp and the holder for securing and clamping the knife blade (30a) between the clamp and the holder (Figure 9) with the cutting edge protruding at a front side of the knife assembly (Figure 9); 
wherein the holder comprises a frontal portion (40b) which is the foremost portion of the knife assembly at a bottom side of the knife blade (Figure 9), and of which a foremost contact point is, in clamped state, in contact with the bottom side of the knife blade at a first distance (D1) from the cutting edge, 
wherein each finger of the clamp has a leading edge which, in clamped state, clamps onto a top side of the knife blade at a second distance (D2) from the cutting edge, the second distance being smaller than the first distance, 
wherein each finger of the clamp has a second clamping portion (P2) which, in clamped state, clamps onto the top side of the knife blade at a third distance (D3) from the cutting edge, the third distance being greater than the first distance, and 
wherein the holder and the clamp have complementary shaped surfaces such that in clamped state both the holder and the clamp have a surface contact with the knife blade (See annotated Figure 9 below; Col. 5, Lines 1-5).

    PNG
    media_image1.png
    520
    790
    media_image1.png
    Greyscale

Julian does not provide the clamp arranged for clamping the knife blade onto the holder, wherein the clamp comprises fingers which protrude into the valleys of the knife blade and which have bottom sides that, in a clamped state engage the valleys of the knife blade;
wherein the bottom side of each finger of the clamp has a leading edge which, in clamped state, clamps onto a top side of the respective valley of the knife blade at a second distance from the cutting edge, the second distance being smaller than the first distance, 
wherein the bottom side of each finger of the clamp has a second clamping portion which, in clamped state, clamps onto the top side of the respective valley of the knife blade at a third distance from the cutting edge, the third distance being greater than the first distance.

King teaches it is known in the art of knife assemblies to incorporate corrugated clamp (132A) complimentary to a corrugated blade (126) wherein the clamp is arranged for clamping the knife blade onto a holder (130B), wherein the clamp comprises fingers (148) which protrude into the valleys of the knife blade and which have bottom sides that, in a clamped state engage the valleys of the knife blade (Figures 9A-9B and Paragraph 0031).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Julian to incorporate the teachings of King to provide the corrugated clamp and holder with fingers protruding into and clamping the valleys of the knife blade. Doing so reduces workpiece accumulation in the gaps (Paragraph 0034).

Thus, the modified device of Julian in view of King provides, wherein the bottom side of each finger of the clamp has a leading edge which, in clamped state, clamps onto a top side of the respective valley of the knife blade at a second distance from the cutting edge, the second distance being smaller than the first distance (Julian annotated Figure 9 above and King Figure 9A-9B); and
wherein the bottom side of each finger of the clamp has a second clamping portion which, in clamped state, clamps onto the top side of the respective valley of the knife blade at a third distance from the cutting edge, the third distance being greater than the first distance (Julian annotated Figure 9 above and King Figure 9A-9B.

Regarding claim 2, the modified device of Julian teaches wherein, in clamped state, the leading edges of the fingers of the clamp contacts the top sides of the valleys of knife blade along a first clamping line (CL1), said first clamping line being located at said second distance from the cutting edge, and the frontal portion of the holder contacts the bottom side of the knife blade along at least a frontal contact line (FCL), said frontal contact line being located at said first distance from the cutting edge (Julian See annotated Figure 9 below).

    PNG
    media_image2.png
    520
    802
    media_image2.png
    Greyscale

Regarding claim 3, the modified device of Julian teaches wherein the clamp is provided for, in clamped state, clamping the knife blade by means of the second clamping portions along at least a second clamping line (CL2), said second clamping line being located at said third distance from the cutting edge (Julian annotated Figure 9 of claim 2 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Julian (U.S. Patent No. 4,937,084) in view of King (U.S. Patent Pub. No. 2017/0087735) as applied to claim 1 above, and further in view of Julian Figures 1 and 2 (U.S. Patent No. 4,937,084).
Regarding claim 13 the embodiment utilized in Julian Figures 9-10 does not specifically provide an annular-shaped cutting head comprising at least one rim structure and a plurality of knife assemblies according to claims 1 and 17 respectively assembled onto said at least one rim structure.
Julian in a different embodiment of Figures 1-2, using a different knife assembly provides an annular-shaped cutting head comprising at least one rim structure and a plurality of knife assemblies according to claim 1 assembled onto said at least one rim structure (Figures 1 and 2).
One of ordinary skill in the art would have good reason to pursue cutting assemblies which are known to be useful for a particular cutting function. There are a finite number of possible knife assemblies which pertain to centrifugal cutting and allow for the assembly to cut providing the cutting function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable cutting assembly in an attempt to provide an improved cutting function for the cutting device, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 14 the modified device of Julian provides a centrifugal cutting apparatus comprising a cutting head according to claim 13 (Julian Figures 1 and 2).
Regarding claim 15 the modified device of Julian provides a cutting wheel comprising a hub, a rim and a plurality of knife assemblies according to claim 1 and claim 17 assembled between said hub and said rim (Figures 1 and 2).
Regarding claim 16 the modified device of Julian provides a cutting apparatus comprising a cutting wheel according to claim 15 (Julian Figures 1 and 2).

Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Julian (U.S. Patent No. 4,937,084) in view of Julian Figures 1 and 2 (U.S. Patent No. 4,937,084).
Regarding claim 23 the embodiment utilized in Julian Figures 9-10 does not specifically provide an annular-shaped cutting head comprising at least one rim structure and a plurality of knife assemblies according to claims 1 and 17 respectively assembled onto said at least one rim structure.
Julian in a different embodiment of Figures 1-2, using a different knife assembly provides an annular-shaped cutting head comprising at least one rim structure and a plurality of knife assemblies according to claim 17 assembled onto said at least one rim structure (Figures 1 and 2).
One of ordinary skill in the art would have good reason to pursue cutting assemblies which are known to be useful for a particular cutting function. There are a finite number of possible knife assemblies which pertain to centrifugal cutting and allow for the assembly to cut providing the cutting function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable cutting assembly in an attempt to provide an improved cutting function for the cutting device, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 24 the modified device of Julian provides a centrifugal cutting apparatus comprising a cutting head according to claim 23 (Julian Figures 1 and 2).
Regarding claim 25 the modified device of Julian provides a cutting wheel comprising a hub, a rim and a plurality of knife assemblies according to claim 17 assembled between said hub and said rim (Figures 1 and 2).
Regarding claim 26 the modified device of Julian provides a cutting apparatus comprising a cutting wheel according to claim 25 (Julian Figures 1 and 2).

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Julian (U.S. Patent No. 4,937,084) in view of King (U.S. Patent Pub. No. 2017/0087735) as applied to claim 1 above, and further in view of Bucks (U.S. Patent Pub. No. 2016/0288358).
Regarding claim 5, the modified device of Julian does not provide wherein the length of the clamping surface, measured in rearward direction from the leading edge of the clamp, is at least 2.0 mm, preferably in the range of 8.0 to 14.0 mm, more preferably 11.0 to 13.0 mm.
Bucks teaches it is old and well known in the art of knife assemblies to provide a beveled portion (115) of clamp (102) measured from the front edge to be at least 1mm and at most 20mm (Paragraph 0097).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Julian to incorporate the teachings of Bucks to provide a specific range of length for the clamping surface. Doing so, allows for the knife to be securely clamped over a longer contact surface, thereby reducing movement of the knife blade during cutting (Paragraph 0098).

Regarding claim 12, the modified device of Julian does not teach wherein the first distance is 3.0 to 8.0 mm, preferably 3.0 to 5.0 mm, and wherein the second distance is 0.1 to 7.5 mm, preferably 0.1 to 4.5 mm.
Bucks teaches it is old and well known in the art of knife assemblies to provide a knife, extending over the holder by at least 1mm, preferably 4mm (Paragraph 0083; Examiner notes that as the knife extends over the holder by a distance, this is equated to be the first distance) and a length of beveled parts (115) of clamp (102) may be at least 1mm and at most 20mm (Paragraph 0097).
Bucks does not provide the specifics of the second distance between the tip of the clamp on the knife blade to the tip of the knife.
One of ordinary skill in the art would have good reason to pursue clamp and holder lengths which are known to be useful for a particular tensioning and cutting function. There are a finite number of possible lengths which pertain to a knife assembly and allow for the clamp and holder to tension a knife and still allow for a cutting function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable clamp and holder length in an attempt to provide an improved tensioning and cutting function for the knife assembly, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Julian (U.S. Patent No. 4,937,084) in view of King (U.S. Patent Pub. No. 2017/0087735) as applied to claim 17 above, and further in view of Bucks (U.S. Patent Pub. No. 2016/0288358).
Regarding claim 20, the modified device of Julian does not provide wherein the length of the clamping surface, measured in rearward direction from the leading edge of the clamp, is at least 2.0 mm, preferably in the range of 8.0 to 14.0 mm, more preferably 11.0 to 13.0 mm.
Bucks teaches it is old and well known in the art of knife assemblies to provide a beveled portion (115) of clamp (102) measured from the front edge to be at least 1mm and at most 20mm (Paragraph 0097).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Julian to incorporate the teachings of Bucks to provide a specific range of length for the clamping surface. Doing so, allows for the knife to be securely clamped over a longer contact surface, thereby reducing movement of the knife blade during cutting (Paragraph 0098).

Regarding claim 22, the modified device of Julian does not teach wherein the first distance is 3.0 to 8.0 mm, preferably 3.0 to 5.0 mm, and wherein the second distance is 0.1 to 7.5 mm, preferably 0.1 to 4.5 mm.
Bucks teaches it is old and well known in the art of knife assemblies to provide a knife, extending over the holder by at least 1mm, preferably 4mm (Paragraph 0083; Examiner notes that as the knife extends over the holder by a distance, this is equated to be the first distance) and a length of beveled parts (115) of clamp (102) may be at least 1mm and at most 20mm (Paragraph 0097).
Bucks does not provide the specifics of the second distance between the tip of the clamp on the knife blade to the tip of the knife.
One of ordinary skill in the art would have good reason to pursue clamp and holder lengths which are known to be useful for a particular tensioning and cutting function. There are a finite number of possible lengths which pertain to a knife assembly and allow for the clamp and holder to tension a knife and still allow for a cutting function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable clamp and holder length in an attempt to provide an improved tensioning and cutting function for the knife assembly, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Julian (U.S. Patent No. 4,937,084) in view of King (U.S. Patent Pub. No. 2017/0087735) as applied to claims17 above, as evidenced by Michel (U.S. Patent Pub. No. 2014/0007751).
Regarding claim 11, the modified device of Julian teaches wherein the clamp has a top surface extending rearward from said leading edge which, in clamped state, forms an angle (Julian See annotated Figure 9 below).

    PNG
    media_image3.png
    422
    783
    media_image3.png
    Greyscale

The modified device of Julian does not teach an angle of 6 to 12 degrees with said knife blade.
Michel provides evidence in the art of centrifugal cutting head knife assemblies it is known to have variable angles between the knife, holder and clamping element in an attempt to reduce the overall rake off angle to zero to provide reduced stress on the work piece (Paragraph 0043 Lines 24-44 and Paragraph 0044).
It would have been an obvious matter of design choice to a person of ordinary skill in the art to make have the angle of 6-12 degrees because discovering a workable clamping angle with respect to a knife would have been a mere design consideration based on the desired cut to be made. Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement(s) as Julian and Michel have set forth it is known to have an angle between the top clamping surface and a knife. Also, it has been held that where the general conditions of a claim are disclosed in the prior art, that discovering the optimum or workable ranges involves only routine skill in the art.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Julian (U.S. Patent No. 4,937,084) as evidenced by Michel (U.S. Patent Pub. No. 2014/0007751).
Regarding claim 21, the modified device of Julian teaches wherein the clamp has a top surface extending rearward from said leading edge which, in clamped state, forms an angle (Julian See annotated Figure 9 above).


Response to Arguments
Applicant’s arguments with respect to the claims 1-3,5 and 11-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments concerning claim 17, and the terminology of flat” is noted. However, the language merely requires a “flat” knife blade” and does not preclude the knife of Julian utilizing a flat corrugated blade. Examiner notes the corrugations/curvature of the clamp/holder and knife to extend in a direction reward from the cutting edge as shown in Figures 9 and 10. The clamping and holding members of Julian must tension the blade and bend/straighten the knife to some degree as the knife is then clamped between the two members as shown in Figure 10. Examiner notes the language currently recited does not appear to require the knife blade or cutting edge to be “straightened” or “flat” in the sense of a plane.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD D CROSBY JR/ 09/05/2022Examiner, Art Unit 3724